PER CURIAM.
The appellees sued the City of Miami on behalf of their child and in their individual capacity and received a $479,962.00 jury award. Pursuant to section 768.28(5), Florida Statutes (2010), the maximum damages that the City of Miami is required to pay per claim by any one person is $100,000.00. The City of Miami appeals the trial court’s order compelling two $100,000.00 payments to appellees in both their individual capacity and representative capacity. The City of Miami also appeals the trial court’s order denying its motion to correct the final judgment pursuant to Rule 1.540(a) of the Florida Rules of Civil Procedure.
Although the appellees included both their representative and individual claims in their complaint, the appellees’ claim in their individual capacity was not argued at trial and was thus not before the jury. The appellees’ individual claim was also not noted anywhere on the verdict form. Therefore, it was a mistake to include “Plaintiffs” instead of “Plaintiff’ on the final judgment. The final judgment should be corrected to reflect the singular award in favor of the appellees in their representative capacity on behalf of their child.
We reverse with instructions that the trial court correct the final judgment in accordance with the foregoing, and we vacate the order compelling payment of damages for the appellees’ individual claim.